Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "116" and "118" in fig. 2 have both been used to designate I-beams.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed limitation in claim 1 “an enclosure” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amended Claim 1 is rejected under U.S.C. 112, first paragraph because the disclosure as originally filed, does not provide a support for the claimed feature “an enclosure” which is added to the Claim 1. 
Claims 2-11 are also rejected under 35 U.S.C. 112(a), because they inherit the deficiency of the claim(s) they respectively depend upon.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 1 recites “an enclosure”, “inside the enclosure” and “outside of the enclosure”. It’s is unclear to the Examiner which  "enclosure" applicant  refers.
Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being depended on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over 19628 (RU 2219628 C1 and 19628 hereinafter.) in view of Hancock et al. (US 5351165 and Hancock hereinafter.).
Regarding claim 1, 19628 discloses a power supply platform comprising: an above ground [pg. 2] first base [fig 3 and 4, foundation plate 22] supporting an enclosure [fig. 3, box-shaped section 1] above the first base and an above- ground panel board [fig 3 and 4, foundation panel 23]. an above-ground first wire pathway [fig 3 and 4 under the bottoms of the blocks and in the cavities of the trough-like panels or in the cavities formed in the foundation, cable cellars are placed, communicated through the openings in the bottoms of the blocks location section of the distribution point. [see page 2]] in the first base from the enclosure to the above- ground panel board; a first transformer [fig 3 and 4, cell 5 of section 1 where cell 5, is equipped with a voltage transformer [see page 3]] mounted inside the enclosure [pg. 1, electrical and auxiliary equipment inside] above the first base and having an opening in a bottom side of the first transformer [fig 4, notice cabling routed through cavities 24, 25 and connecting to cell 5 through an opening];  the above ground panel board  [fig 3 and 4, foundation panel 23] a first disconnect [fig 3, wherein at least one cell of section 1, a sectional switch is mounted with maximum current protection against short circuit. [see page 2] mounted on the panel board [fig 3, sectional switching mechanism above foundation panel 23]; a first wire set extending along the above-ground first wire pathway [fig 3 and 4 under the bottoms of the blocks and in the cavities of the trough-like panels or in the cavities formed in the foundation, cable cellars are placed, communicated through the openings in the bottoms of the blocks location section of the distribution point. [see page 2]] and connecting the first transformer and the first disconnect; [fig 3 and 4, a system for automatically switching the section switch from the contact contacts of the input switch without time delay after disconnecting the supply cable input lines to the emergency section [not shown in the drawings] and a manual return system [not shown in the drawings] of the normal operating supply of higher voltage according to le automatic triggering of safety systems, including the ability to manually activate the two inputs feeding cable lines to parallel the transit operation. This discloses first transformer connected to first disconnect [see page 3]] and the above-ground first wire pathway at least in part extending below the first transformer and entering the first transformer from the opening in the bottom side of the first transformer [fig 3 and 4, notice cabling cellars below power cell 5 with cabling connected to power cell 5 through an opening]. 19628 does not explicitly disclose an above ground panel board located outside of the enclosure.
However, Hancock disclose an above ground panel board [fig. 1, panelboard 30] located outside of the enclosure [fig. 4, col 4 lines 23-37, enclosure 32]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify 19628 to include the teachings of Hancock to disclose a system for providing a modular, cost efficient and easily assembled connector installation kit for connecting a terminal of a circuit protection device to a busbar of a panelboard.  
Regarding claim 2, 19628 in view of Hancock discloses the first wire pathway extends through the first base [19628, fig 3, discloses a bottom having external ribs and at least one opening blocked by a removable floor panel, and the paired blocks forming a section are at least partially supported by ribs on the counter ribs [21] of the foundation panels installed on the foundation plate [22] with cable cellars going through counter ribs [21] [see page 2]].
Regarding claim 5, 19628 in view of Hancock discloses further a second base [19628, fig 3 and 4, ribs [17] on the counter ribs [21] of the foundation panels[23]] mounted on the first base [19628, fig 3 and 4, foundation plate [22]]; and the first transformer [19628, fig 3 and 4, cell 5, where cell 5, is equipped with a voltage transformer [see page 3]] is mounted on the second base [19628, fig 3 and 4 showing cell 5 mounted above ribs [17] and counter ribs [21] of the foundation panels [23]].
Regarding claim 6, 19628 in view of Hancock discloses further the first wire pathway entering a lateral side of the second base [19628, fig 3, cable cellars entering from side of base plate [21]] and extending at least partially below the first transformer such that the first wire pathway comes from beneath the first transformer up through the opening in the bottom side of the first transformer [19628, fig 3, wire cabling and cable cellars extending partially below power cell 5 such that wire pathway comes from beneath power cell 5 up through opening in the bottom side of cell 5].
Regarding claim 9, 19628 in view of Hancock discloses a second transformer [19628, cell 6, where cell 6 is equipped with a voltage transformer [see page 4].] mounted above the first base and having an opening in a bottom side of the second transformer [19628, fig 4, notice cabling through cavities 24, 25 and connecting to cell 6 through an opening and mounted above foundation plate 22]; a second disconnect [19628, fig 3, wherein at least one cell of section 1, a sectional switch is mounted with maximum current protection against short circuit. [see page 2]] mounted on the panel board [19628, fig 3, showing sectional switching mechanism above foundation panel 23]; a second wire set extending along a second wire pathway and connecting the second transformer and the second disconnect [19628, fig 1, showing a second wire set and second wire pathway [cable cellars] connecting cell 6] and the second wire pathway at least in part extending below the first transformer and the second transformer, and entering the second transformer from the opening in the bottom side of the second transformer [19628, fig 1 and 3, showing cabling and cable cellars extending partially below cell 6 such that wire pathway comes from beneath cell 6 up through opening in the bottom side of cell 6].
Regarding claim 11, 19628 in view of Hancock discloses further wherein the panel board [Hancock, fig. 1, panelboard 30] extends vertically upward from the first base [Hancock, fig. 1, col 4 lines 23-37, Base rails 42 connected to a panelboard surface], and the disconnect [Hancock, fig. 1, branch breaker 36] is mounted on a forward facing side of the panel board [Hancock, col 4 lines 12-22].
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over 19628 in view of Hancock further in view of Cochran et al. (US 6215653 B1 and Cochran hereinafter.).
Regarding claim 3, 19628 in view of Hancock discloses all the features with respect to claims 2 as outlined above. 19628 in view of Hancock further discloses the first wire pathway extends at least partially along at least one of the beams. 19628 in view of Hancock does not explicitly disclose the first base is at least partially defined by I-beams.
However, Cochran discloses base [Fig 8, 65] being made up of i-beams [col. 6, In 24-49]. Therefore, it would have been obvious to anyone skilled in the art before the effective filing date of the claimed invention to modify 19628 in view of Hancock by including the teachings of Cochran to provide a system for reducing construction costs and build-time as well as station space in a power distribution system.
Claims 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over 19628 in view of Hancock further in view of Cochran further in view of Holley et al. (US 6795300 B1 and Holley hereinafter.).
Regarding claim 4, 19628 in view of Hancock further in view of Cochran discloses all the features with respect to claim 3 as outlined above. 19628 in view of Hancock further in view of Cochran does not explicitly disclose at least one of the i-beams having a wiring conduit and the first wire pathway extends along the wiring conduit.
However, Holley discloses base plate [Fig 4, 74] having a wiring conduit [Fig 4, conduit sections 72 and 76] and the first wire pathway [Fig 4, wire sets 78 and 80] extending along the wiring conduit. Therefore, it would have been obvious to anyone skilled in the art before the effective filing date of the claimed invention to modify 19628 in view of Hancock further in view of Cochran by incorporating the teachings of Holley to disclose a system to facilitate the mounting of a disconnect.
Regarding claim 7, 19628 in view of Hancock discloses all the features with respect to claim 6 as outlined above. 19628 in view of Hancock does not explicitly disclose at least one conduit extending from the second base, the first wire pathway extending inside the conduit.
However, Holley discloses conduits [Fig 3, 72 and 76] extending from base plate [Fig 3, 74], the first wire pathway [Fig 3, 78 and 80] extending inside the conduit. Therefore, it would have been obvious to anyone skilled in the art before the effective filing date of the claimed invention to modify 19628 in view of Hancock by including the teachings of Holley to disclose a system to facilitate the mounting of a disconnect.
Regarding claim 8, 19628 in view of Hancock further in view of Holley discloses wherein a conduit [Holley, Fig 3, 72 and 76] in parallel with base plate [Holley, Fig 3, 74].
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over 19628 in view of Hancock further in view of Englert et al. (US 8681479 B2 and Englert hereinafter.).
Regarding claim 10, 19628 in view of Hancock discloses all the features regarding claim 1 as indicated above. 19628 in view of Hancock does not explicitly disclose wherein the above ground first wire pathway provides an above-ground path for the first wire set such that the first wire set is entirely above ground. 
However, Englert discloses wherein the above ground first wire pathway [rails of the framework 409] provides an above-ground path for the first wire set [cabling 404] such that the first wire set is entirely above ground [col 6 lines 41-46]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify 19628 in view of Hancock to include the teachings of Englert to disclose a system for reducing time required for installation of integrated platform and cabling.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection.
Applicant's arguments with respect to claim 1 filed on 8/29/2022 have been fully considered but they are not persuasive. Applicant argues that RU2219628 discloses the invention as being partially buried. Examiner respectfully Agrees.
Applicant describes an invention as being partially buried. Para. 4 of applicant’s specifications disclose “a panel board with legs is provided, for which holes are dug into the ground to accommodate the legs with concrete (similar to a fence post installation). To support the transformer, an appropriately sized area must be excavated and filled with a foundation made of a fiberglass vault and a concrete slab. The transformer often needs to be installed by a crane onto the foundation. The trench runs from the disconnects to the foundation, and the MCHL cables are connected to the disconnects, extend buried along the trench into the transformer foundation and enter the transformer from below.”. Therefore, rejection using RU2219628 in claim 1 still stands.  
Applicant's arguments with respect to claim 1 filed 8/29/2022 have been fully considered but they are not persuasive. Applicant argues that RU2219628C1 does not show or discuss any specific connections between any of the internal disconnects and transformers. That is, none of the figures show a power line from a disconnect to any transformer within section 1. Nowhere does RU2219628C1 disclose where such cabling is situated. Examiner respectfully disagrees.
Pages 3 and 5 of the attached RU2219628C1 discloses “The set of cells 3-11 installed in the section contains an input cell 7, a communication cell 4, linear cells 5, 8 and 10, sectional cells 3, 6, 9, 11 for switching section 1 with other sections and sectional switches (in the drawings shown), voltage transformers (not shown in the drawings) for monitoring the voltage across the sections and ensuring the operation of automatic input of backup power (not shown in the drawings) and current transformers (not shown in the drawings) for measuring the phase current and for measuring the earth fault current. Cells 3-11 are made with cable compartments (not shown in the drawings) for connecting three-core and single-core cables with a cross section mainly up to 240 mm 2 , while the circuit breaker drives are predominantly electromotive with the ability to manually turn on and off, and at least the circuit breakers are made withdrawable, and all cells 3-11 are made with mechanical interlocking between the load switches and ground disconnectors. Cells 3-11 are fed through cable lines from at least one main and two redundant power sources (not shown in the drawings) with electricity with an operating voltage corresponding to the accepted voltage of the supply lines, by connecting each cable line to its corresponding input 7 or linear cell 5 , 8, 10.”. Therefore, rejection using RU2219628 in claim 1 still stands. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G YEAMAN whose telephone number is (571)272-5580. The examiner can normally be reached Mon - Fri 954 Schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES G YEAMAN/Examiner, Art Unit 2842                                                                                                                                                                                                        
/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842